Citation Nr: 0934247	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of teeth #9 and 
#10 due to dental trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981 
and from July 1981 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A hearing was held at the RO before 
the undersigned Acting Veterans Law Judge of the Board in 
June 2009.  During that hearing, the Veteran raised matters 
of service connection for teeth other than #9 and #10, for 
gum disease, and for dental nerve problems.  These matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO granted service connection for loss of teeth #9 
and #10 due to dental trauma in October 1986.  

2.  Consequently, there are no matters for the Board to 
decide concerning service connection for loss of teeth #9 and 
#10 due to dental trauma.  


CONCLUSION OF LAW

The appeal of the denial of service connection for loss of 
teeth #9 and #10 due to dental trauma is dismissed.  
38 U.S.C.A. §§ 7104, 7108 (West 2002); 38 C.F.R. § 20.101 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. Chapter 71, § 7104, the Board may make a 
decision on appeal only when there are questions in a matter 
under dispute concerning benefits.  38 U.S.C.A. § 7108 
indicates that an appeal may not be entertained unless it is 
in conformity with Chapter 71 of 38 U.S.C.A.  The provisions 
of 38 C.F.R. § 20.101 indicate that the Board has 
jurisdiction over all questions of law and fact necessary to 
a decision under a law affecting the provision of benefits.  

In the instant case, the Veteran was already granted service 
connection for loss of teeth #9 and #10 due to dental trauma 
by the RO in October 1986.  The RO has purported to deny 
service connection in July 2006 for that exact same benefit.  
However, service connection was already granted for it in 
October 1986, as just stated, and the October 1986 rating 
decision became final on the RO.  38 C.F.R. § 3.104 (2009).  

Given the circumstances of this case, there are no questions 
of fact or law for the Board to decide concerning the matter 
of service connection for loss of teeth #9 and #10 due to 
dental trauma.  As such, the Board has no jurisdiction to 
entertain the appeal, which must be dismissed.  The RO should 
note that service connection has already been granted for 
loss of teeth #9 and #10 due to dental trauma, in October 
1986, and that as such, its July 2006 denial of service 
connection for loss of teeth #9 and #10 is void ab initio.  
Service connection for loss of teeth #9 and #10 due to dental 
trauma was recognized in October 1986 and must continue to be 
recognized.  




ORDER

The appeal of the denial of service connection for loss of 
teeth #9 and #10 due to dental trauma is dismissed.


 
____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


